Justice PLEICONES:
I respectfully dissent and would affirm the trial judge’s holding that the amount of the lien created by S.C.Code Ann. § 8-1-115 is limited to the amount of restitution ordered at the defendant’s prior criminal sentencing.
The General Assembly created this new remedy as an additional means to collect restitution in a criminal matter involving embezzlement or misappropriation of public funds or public property. 2001 Act No. 16, § 6. In situations where the criminal case is already concluded, the Legislature provided only for the giving notice of the lien by the Attorney General or his designee. Id. The Act contains no provisions for relitigating the amount of restitution in such a case, and I would not imply one.
In my opinion, nothing in the text of the statute itself supports the conclusion that the amount of restitution can be increased. I read subsection (A) to limit the amount of the lien to that part of the restitution award attributable to the governmental entity’s loss, thus providing for situations where the restitution award includes repayment attributable to other losses. Since a restitution award may be only partially subject to the lien, subsection (B) requires the judge to specify the amount subject to this remedy. Further, subsection (C) simply gives the trial judge discretion to set the restitution at less than the full amount due. Finally, section (F) merely makes explicit the judicial system’s authority to enforce restitution through traditional means, such as a probation revocation proceeding, and provides that such a revocation proceeding does not preclude an action to enforce the lien.
I do not believe the lien statute permits the Attorney General to seek an increase in the restitution awarded in a case where, as in these cases, the criminal proceedings were concluded prior to the statute’s effective date. I would affirm.